1
2                                        JS-6
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
      AROGANT HOLLYWOOD, et al.,
11                                               Case No. 5:19-cv-01890-JGB (GJS)
                   Plaintiffs
12
          v.                                      JUDGMENT
13    STORQUEST INC., et al.,
14                 Defendants.
15
16
17
18         Pursuant to the Court’s Order Denying Motion And Dismissing Action
19   Without Prejudice,
20
21         This action is dismissed, without prejudice, pursuant to Rule 4(m) of the
22   Federal Rules of Civil Procedure.
23
24   DATED: February 12, 2020              __________________________________
25                                         JESUS G. BERNAL
                                           UNITED STATES DISTRICT JUDGE
26
27
28
